Citation Nr: 0409190	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of gunshot 
and bayonet wounds.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran was honorably discharged from a period of 
honorable active duty service in the United States Navy from 
June 29, 1948 to January 7, 1958.  The veteran also served in 
the United States Navy from January 8, 1958 to March 6, 1959 
and was discharged under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

In his substantive appeal, dated in May 2003, the veteran 
requested a personal hearing before the Board at the RO.  
Later in May 2003, the veteran indicated that he instead 
wished to be scheduled for a video-conference hearing before 
the Board.  In December 2003, the veteran was notified that 
this hearing was scheduled for March 2004.  The veteran 
failed to show for his video-conference hearing without good 
cause and his request is considered withdrawn.  38 C.F.R. 
§§ 20.702(d), 20.704(d) (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran did not serve in combat with the enemy.

3.  There is no credible evidence of the veteran having been 
wounded by gunshot or bayonet wounds during active service 
and there is not competent medical evidence of current 
disability from claimed gunshot or bayonet wounds.




CONCLUSION OF LAW

Residuals of gunshot and bayonet wounds were neither incurred 
in nor aggravated by the veteran's active duty military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board observes that after the 
enactment of the VCAA, in February 2002, the veteran filed 
his claim of entitlement to service connection for residuals 
of gunshot and bayonet wounds.  The RO's initial unfavorable 
decision in May 2002 was made only after the veteran had been 
provided notice of the VCAA provisions in April 2002.

In Pelegrini, the Court also cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra: (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  The 
Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement 
as proposed in Pelegrini is dictum and not binding on VA.  
That is, General Counsel has opined that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) do not require VA to 
send additional notice in order to request that a claimant 
provide any evidence in his possession pertaining to the 
claim, and do not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-04 (February 24, 2004).  This 
opinion is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2003). 

In a letter dated April 2002, the RO informed the veteran of 
its expanded duties to notify and assist, explained that it 
was developing his claim pursuant to the latter duty, 
requested the veteran to submit any pertinent evidence he had 
to support his claim, including medical evidence linking a 
current disability to his period of active service, and 
indicated that it would assist the veteran in obtaining and 
developing this evidence provided he identified the source or 
sources of the evidence.  The RO explained that it was 
required to make reasonable efforts to assist the veteran in 
obtaining such evidence, including medical records, 
employment records, and records from federal agencies, but 
that ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent information.  The RO 
requested the veteran to identify all outstanding evidence 
that needed to be secured, or to obtain the evidence on his 
own initiative and send it to the RO.  The RO indicated that 
it would provide the veteran a medical examination or secure 
a medical opinion if it thought that such an examination or 
opinion was necessary to make a decision in the case.  In 
response to the RO's letter, in April 2002, the veteran 
specifically indicated that he did not have additional 
medical evidence and wished to go forward with his claim.  

The Board further notes that in the May 2002 rating decision, 
the veteran was informed of the relevant regulations 
pertaining to his claim.  In the March 2003 statement of the 
case, the RO again informed the veteran of the information 
and evidence needed to substantiate his claim.  See 
38 U.S.C.A. §§ 5102, 5103.  The RO also informed the veteran 
of the reasons for which his claim had been denied, the 
evidence it had considered in denying the claim, and the 
evidence the veteran still needed to submit to substantiate 
his claim.  Moreover, in a December 2003 letter, the RO 
advised the veteran to inform the RO of any treatment he may 
have received for residuals of gunshot and bayonet wounds.  
Also, the RO again informed the veteran of the evidence 
necessary to establish service connection as well as whether 
the veteran or VA was responsible for obtaining such 
evidence.  Thereafter, the veteran was afforded opportunity 
to submit additional evidence and argument in support of his 
claim.  Specifically, the veteran requested, and was 
scheduled for, a hearing before the Board.  However, he 
failed to appear for this hearing.  Based on the above, the 
Board concludes that the veteran has been afforded 
appropriate notice under the VCAA and emphasizes the 
veteran's own assertion that he has no additional evidence or 
information to submit.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  



B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical and personnel records are contained in the claims 
file.  The Board again notes that, in April 2002, the veteran 
indicated that he did not have additional medical evidence 
and wished to go forward with his claim.  The Board does 
recognized that in his May 2003 substantive appeal (VA Form 
9), the veteran indicated that he had been hospitalized in 
Japan in July 1952 and was transferred to Balboa Naval 
Hospital in January 1953.  The veteran requested that VA 
attempt to obtain these records.  Thereafter the RO requested 
all the veteran's records for treatment of gunshot and 
bayonet wounds to the right arm and both shoulders for Balboa 
Naval Hospital in 1953.  The search for these records 
revealed that none were located.  In this case the veteran 
has not identified or submitted any other medical evidence, 
to include treatment reports documenting either a current 
disability or a nexus between any disability and the 
veteran's service.  

The Board also acknowledges that VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i) (emphasis added).  In this case, a 
current VA examination is not necessary to decide the claim.  
In the absence of any evidence of gunshot or bayonet wounds 
in service, or, any injuries consistent with such events, 
and, further, absent any current medical evidence even 
suggesting the presence of a disability, and particularly 
considering the veteran's lack of credibility as further 
discussed herein, VA's duty to obtain an examination is not 
triggered under 38 C.F.R. § 3.159(c)(4)(i).  Even if 
examination were to reveal current scarring or other 
disability, any medical opinion linking such diagnosed 
disability/ies to the veteran's claimed in-service gunshot 
and bayonet wounds would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  As such, examination 
is not warranted.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  See also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

There is a three-step analysis in cases where a combat 
veteran seeks benefits pursuant to 38 C.F.R. § 3.304:  1)  
Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service"; 2)  Is the proffered evidence 
"consistent with the circumstances, conditions, or hardships 
of such service"; and 3) Once these the first two steps are 
met, the Secretary will accept the combat veteran's evidence 
as sufficient proof of service incurrence, even if no 
official record of such incurrence exists, unless the 
government can met the burden of showing "clear and 
convincing evidence to the contrary."  Only in the third 
step may contrary evidence, such as a Report of Medical 
Examination at Separation, be brought into play.  Collette, 
82 F.3d at 
392-3; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  Medical evidence of a current 
disability and a nexus to service is still required.  See 
Wade v. West, 11 Vet. App. 302, 306 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 522-24 (1996); Gregory v. Brown, 
8 Vet. App.  563, 567 (1996).  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis-Service Connection

The veteran contends that while serving in the Korean 
Conflict in 1952, he was wounded in the right arm and both 
shoulders by gunshot and bayonet punctures.  He claims that 
he was treated for these wounds in service and that he 
continues to experience disability residual thereto.  The 
evidence of record is limited to the veteran's statements and 
his service medical and personnel records.  Based on the 
record, and for the reasons that follow, the Board concludes 
that the veteran's claim must fail in that there is not 
competent and credible evidence of in-service incurrence of 
injury resulting in current disability.  

A review of service medical records fails to include notation 
of the veteran having incurred any gunshot or bayonet injury, 
or his having received treatment for any injury during active 
service.  In fact, service records are significant for no 
medical diagnoses other than several bouts of tonsillitis, 
one instance of urethritis and one instance of heat 
prostration.  

Notably, however, the veteran's initial service entrance 
examination, dated in June 1948, includes notation that the 
had scars on his right forearm and right upper arm existing 
prior to service.  Additionally, a birthmark was noted on the 
back side of his left shoulder.  On the March 1952 
reenlistment examination, a curved scar of two inches was 
noted on the veteran's right upper forearm and a four-inch 
scar on his right lower forearm.  The veteran was examined 
aboard the U.S.S. Norton Sound in San Francisco, California, 
and found physically qualified for reenlistment in the U.S. 
Navy for a period of six years.  No defects were noted.  
Additionally, on February 16, 1953, the veteran was examined 
aboard the U.S.S. Norton Sound and found physically qualified 
for transfer.  Then, on June 18, 1953, the veteran was 
examined aboard the U.S.S. Kenneth Whiting in San Francisco, 
California, and found physically qualified for transfer.  On 
the veteran's discharge and re-enlistment examination dated 
in January 1958, these scars were again noted.  Thus, 
scarring on the veteran's arms and shoulders are clearly 
shown to have existed prior to his initial entry into 
service, without any service documentation as to incurrence 
of any additional wounds to those or other areas (to include 
from gunshot or bayonet punctures), the need for any 
treatment, or any change in the pre-existing scars.

The Board also notes the veteran's claim of having been 
injured in June or July 1952, while serving in Korea, and 
then hospitalized in Japan from that date until January 1953 
when he was allegedly transferred to Balboa Hospital in San 
Diego.  As set out above, however, a search for such 
hospitalization records was negative.  

Thus, service medical records themselves do not support the 
conclusion that the veteran incurred any gunshot or bayonet 
wounds during active duty.

The veteran did serve during the Korean Conflict, see 
38 C.F.R. § 3.2 (2003); however, and reports receipt of a 
Purple Heart medal, with clusters, based on service in 1952.  
The Purple Heart is a military citation that may constitute 
sufficient proof, in the absence of contrary evidence, that a 
veteran engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999), published at 65 Fed. Reg. 6257 (2000), at p. 5.  As 
such, the Board has considered application of 
38 U.S.C.A. § 1154(b) to the veteran's claim.  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, p. 11.  The veteran's 
Department of Defense Form 214, Report of Separation from the 
Armed Forces of the United States, (DD 214 Form) from all 
periods of the veteran's active service indicate that the 
only medals he received were the Good Conduct Medal and 
National Defense Service Medal during his second period of 
active service, March 14, 1952 to January 7, 1958.  There is 
no official evidence that the veteran received the Purple 
Heart medal, or any other medal or award indicative of combat 
service during any active duty service period.  Therefore, 
the veteran's engagement in combat cannot be established on 
the basis of evidence that the veteran received certain 
military citations.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).

The Court has also indicated that evidence submitted to 
support a claim that a veteran engaged in combat may include 
the veteran's own statements and an "almost unlimited" 
variety of other types of evidence.  Gaines, 11 Vet. App. at 
359.  However, in Gaines, the Court stated that 38 U.S.C. 
§ 1154(b) "'does not require the acceptance of a veteran's 
assertion that he was engaged in combat.'"  Gaines, 11 Vet. 
App. at 359 (emphasis in original) (quoting Cohen, 10 Vet. 
App. at 146).  In this case, however, there is no other 
credible and competent evidence that the veteran actively 
engaged in combat with the enemy.  As indicated by the 
veteran's DD 214 Forms, throughout all active duty periods, 
the veteran worked as a radioman.  This is a position that 
does not tend to prove that the veteran engaged in combat 
with the enemy, as required by 38 U.S.C.A. § 1154(b).  He has 
not otherwise submitted evidence tending to suggest combat 
service.  Therefore, the Board finds that the veteran did not 
actively engage in combat with the enemy and is thus not 
entitled to the statutory presumption afforded combat 
veterans under 38 U.S.C.A. § 1154(b).   

As set forth previously, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  In this case, regardless of any determinations as 
to the veteran's combat status, the Board also finds the 
veteran's statements to be unsupported by and inconsistent 
with the service evidence of record, thus rendering him 
incredible.

First, the Board emphasizes the lack of any documentation to 
support the veteran's assertion of having received a Purple 
Heart medal.  The Board also notes that the veteran has 
several times reported that his rank at the time he was 
discharged from active duty was Commander whereas service 
personnel records themselves reflect that the veteran's 
actual rank at the time of his discharge was radioman, third 
class.  Service records do not show the veteran as ever 
having reached the rank of Commander.  Also, there is no 
indication in any of the service records that the veteran was 
offered service connected disability from the Navy upon 
discharge, as he claims in connection with this appeal.  
Rather, service records include note of the veteran having 
faced military disciplinary charges and to have been 
discharged from his final period of service under other than 
honorable conditions, without any mention of his having been 
wounded under any circumstances of his active service.  
Moreover, as already stated, service medical records are 
contrary to the veteran's assertion of in-service injuries, 
instead showing pre-existing scars without any service 
records suggesting further injuries during active duty.

Based on the above the Board finds the veteran completely 
lacking in credibility as to the circumstances of his 
service, to include incurrence of any gunshot or bayonet 
wounds while on active duty.

Finally, the Board must emphasize that service connection 
requires competent evidence of a current disability and a 
nexus between such and active service.  In this appeal the 
veteran has failed to either identify or submit medical 
evidence of current disability attributable to such claimed 
events of service, or otherwise directly to his active 
service.  In fact, the veteran has not even provided a 
description of current disabling residuals.  Even were the 
Board to have considered the veteran credible in this case, 
or, even if he had been shown to be a combat veteran, he 
would still not be considered competent to establish either 
the existence of current residuals of gunshot and bayonet 
wounds or the etiology of such.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  For such determinations, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also See Wade v. West, 
11 Vet. App. 302, 306 (1998); Libertine v. Brown, 9 Vet. App. 
521, 522-24 (1996); Gregory v. Brown, 8 Vet. App.  563, 567 
(1996).  In this case there is no competent evidence even 
suggesting a current disability.  Such is necessary to 
establish entitlement to service connection.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, this is a case where the 
evidence preponderates against the veteran's claim of 
entitlement to service connection for residuals of gunshot 
and bayonet wounds such that the benefit-of-the-doubt 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of gunshot 
and bayonet wounds is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



